IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MIKAYLA GAFFNEY, :
Plaintiff ; CIVIL ACTION
v.
XOLO TACOS 2, INC., : No. 19-711
Defendant :

ORDER

 

AND NOW, this We day of March, 2020, upon consideration of the Joint Petition for
Settlement (Doc. No. 13) and Plaintiff's supplemental brief and accompanying filings (Doc. No.
16), itis ORDERED that the Joint Petition (Doc. No. 13)is DENIED WITHOUT PREJUDICE.
The parties shall submit to the Court a revised settlement agreement, a renewed joint petition, and

any supporting documentation within Ft days of the date of this order.

BY THE GOURT:

Mong:

GENE E.K. PRATTER
UNITED STATES DISTRICT JUDGE
